                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                   )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )     Civil Action No. 7:19-cv-00078
                                                  )
 1.89 ACRES OF LAND, OWNED BY                     )     By: Elizabeth K. Dillon
 BRIARWOOD DEVELOPMENT, LLC, and                  )         United States District Judge
 0.29 ACRES OF LAND, OWNED BY                     )
 BRIARWOOD DEVELOPMENT, LLC,                      )

         Defendants.


                           MEMORANDUM OPINION AND ORDER

        Plaintiff Mountain Valley Pipeline (MVP) is constructing an interstate natural gas pipeline.

MVP commenced a condemnation action under the Natural Gas Act, 15 U.S.C. § 717 et seq., to

acquire a permanent easement and temporary easements on numerous properties, including these

two parcels of land located in Giles County, Virginia, and owned by Briarwood Development, LLC

(Briarwood). On March 7, 2018, the court entered an order in the primary condemnation case,

Mountain Valley Pipeline LLC v. Easements to Construct, Case No. 7:17-cv-492 (W.D. Va.) (Dkt.

Nos. 518, 520), granting MVP immediate possession of the easements on this property. A trial on

just compensation for the takings on the subject property is scheduled to begin on December 16,

2019.

        Before the court are the following motions: (1) MVP’s motion for summary judgment on the

amount of just compensation; (2) MVP’s motion in limine; and (3) MVP’s motion to strike

Briarwood’s responses to MVP’s motions for summary judgment and in limine. MVP is entitled to

summary judgment because Briarwood did not come forward with any admissible evidence on the

difference in the market value of its property before and after the taking. Therefore, and for the
reasons stated below, the court will grant MVP’s motion for summary judgment and dismiss the

other two motions as moot.

                                        I. BACKGROUND

       MVP condemned two tracts of land owned by Briarwood, identified as MVP Parcel Nos.

VA-GI-200.015 and VA-GI-200.024. On October 13, 2017, the Federal Energy Regulatory

Commission issued an order authorizing MVP to construct, maintain, and operate a natural gas

pipeline along a route that includes this property. On October 24, 2017, MVP filed an action to

condemn easements along the approved route on the property under Section 7 of the Natural Gas

Act, 15 U.S.C. § 717 et seq. The easements include a permanent easement of 0.76 acres and 1.13

acres of temporary workspace on MVP Parcel No. VA-GI-200.015, and a temporary access

easement of 0.29 acres on MVP Parcel No. VA-GI-200.024.

       The Scheduling Order for this case was issued on February 6, 2019. (Case No. 7:17-cv-492,

Dkt. No. 1169.) The order set a deadline of April 8, 2019, for the disclosure of non-appraisal

experts and a deadline of July 19, 2019, for the disclosure of real estate appraisal testimony. MVP

timely disclosed Jared L. Schweitzer and Joseph E. Thompson as its real estate appraisal experts.

Schweitzer prepared appraisal reports for both parcels, and Thompson prepared an appraisal report

for MVP Parcel No. VA-GI-200.015.

       Briarwood did not disclose any experts. Briarwood’s initial disclosures list various

individuals as having information on value. However, Briarwood also stated that it had “not yet

determined the amount it believes is just compensation for the taking of the properties.” (See Dkt.

No. 21-1.) In its interrogatory answers, Briarwood stated its intention to call an accountant, Brian

D. Burns, as an expert witness to testify on alleged economic damages. Separately, MVP moved to

exclude Burns as an expert witness. Briarwood did not oppose this motion, and the court granted




                                                 2
the motion to exclude Burns by oral order at the November 4, 2019 motions hearing. (Dkt. No.

20.)1

                                                    II. ANALYSIS

A. Standard of Review

         Summary judgment should be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

“might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,

242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.

         The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. Once the moving party makes this showing, however, the

opposing party may not rest upon mere allegations or denials, but rather must, by affidavits or other

means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56(c), 56(e). All inferences must be viewed in a light most favorable to the non-

moving party, but the nonmovant “cannot create a genuine issue of material fact through mere

speculation or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th

Cir. 1985).


         1
            In his report, Burns states that, for the period of July 31, 2016 (more than eight months before the date of the
take), through August 1, 2021, Briarwood has suffered “lost profits” in the amount of $2,193,051. The lost profits are
based on rental income from twelve new townhouses that Briarwood hoped to build on MVP Parcel No. VA-GI-
200.015 and rental income from renovation of an existing quadraplex on the property. Burns’ report states that it is
“solely for the purpose of mediation settlement negotiations” and is “not intended for any other use.” (Dkt. No. 9-6 at
4.) After MVP moved for summary judgment and to exclude Burns as an expert witness, Briarwood amended its
interrogatory answers to state that Briarwood’s disclosure of Burns as an expert witness was a mistake and that it had no
intention of calling Burns as an expert. (Dkt. No. 14-1.)



                                                           3
       Rule 56 applies in this case because the rule governing condemnation proceedings in federal

court (Rule 71.1) has no provisions governing summary judgment. See Fed. R. Civ. P. 71.1(a);

United States v. Tree Removal Rights, NO. 3:17-CV-128-DMB-RP, 2018 WL 6072008, at *1 (N.D.

Miss. Nov. 19, 2018). Summary judgment is appropriately granted in a condemnation case when

there is no genuine issue of material fact regarding the fair market value of the property to be taken.

See Tree Removal Rights, 2018 WL 6072008, at *1; Equitrans, L.P. v. 0.56 Acres, No. 1:15-cv-106,

2016 WL 3982479, at *1 (W.D. W. Va. July 22, 2016) (“Several courts have granted summary

judgment for plaintiffs in condemnation actions regarding the amount of just compensation owed

where there was no genuine issue of material fact regarding the fair market value of the property to

be taken.”) (collecting cases).

B. Just Compensation for Partial Permanent Takings, Including Severance Damages

       The Takings Clause of the Fifth Amendment prohibits the taking of private property without

just compensation. Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 536 (2005). When the

government condemns private property for a public purpose, it must pay just compensation for that

property. Just compensation is the monetary equivalent of the property taken, and the federal courts

have employed the concept of “fair market value” to determine the condemnee’s loss. United States

v. 564.54 Acres of Land, 441 U.S. 506, 510–11 (1979); Almota Farmers Elevator & Warehouse Co.

v. United States, 409 U.S. 470, 473–74 (1973).

       Unless otherwise proscribed by Congress, federal law governs “questions of substantive

right, such as the measure of compensation” for federal courts in condemnation proceedings.

United States v. Miller, 317 U.S. 369, 379–80 (1942). See also Tenn. Gas Pipeline Co. v.

Permanent Easement for 1.7320 Acres, No. 3:cv-11-028, 2014 WL 690700 (M.D. Pa. Feb. 24,

2014) (unpublished) (concluding that federal law applies in determinations of just compensation




                                                 4
under the Natural Gas Act). The Fourth Circuit defines just compensation in a case of partial taking

as “the value of the land taken plus the depreciation in the market value of the remainder.” United

States v. 97.19 Acres of Land, 582 F.2d 878, 881 (4th Cir. 1978) (citing W. Va. Pulp & Paper Co. v.

United States, 200 F.2d 100, 104 (4th Cir. 1952)). Moreover, “value [of the condemned land] is to

be ascertained as of the date of taking.” Miller, 317 U.S. at 374.

       In West Virginia Pulp and Paper, the Fourth Circuit recognized the well-settled principle

that “whenever there has been an actual physical taking of a part of a distinct tract of land, the

compensation to be awarded includes not only the market value of that part of the tract

appropriated, but the damage to the remainder resulting from that taking, embracing, of course,

injury due to the use to which the part appropriated is to be devoted.” 200 F.2d at 102. The court

recognized that the landowner was damaged not only by the loss of the land, but also by the

proposed use that caused depreciation to the remainder, and therefore was entitled to be awarded a

sum that “would put it in as good position pecuniarily as it would have been if its property had not

been taken.” Id. at 103. The measure of this sum was “the value of the land taken plus the

depreciation in the market value of the remainder due to the use made of the part taken.” Id. at 104.

See also 97.19 Acres of Land, 582 F.2d at 881 (citations omitted) (explaining that severance

damages to the remainder, if any, are measured as “the difference in market value of the residue

before and after the taking”).

       Finally, this case involves permanent and temporary takings. Just compensation for a

temporary taking is limited to the market rental value of the property subject to the temporary

taking. See United States v. Banisadr Bldg. Joint Venture, 65 F.3d 374, 378 (4th Cir. 1995).




                                                  5
C. MVP Parcel No. VA-GI-200.015

         This property is a single parcel containing 3.76 acres, improved by a quadraplex apartment

building. Both of MVP’s experts, Schweitzer and Thompson, agree that the existing use of the

property as a rental property is its highest and best use. “Most parcels of land are adaptable to

several uses, and just compensation is measured by the use that would bring the highest price––the

‘highest and best’ use. In the absence of proof to the contrary, the highest and best use of property

is presumed to be its current use.” United States v. 69.1 Acres of Land, 942 F.2d 290, 292 (4th Cir.

1991).

         Of the two appraisals, Thompson’s was higher, and MVP does not object to using the higher

appraisal for this parcel. Using the sales comparison approach and the income capitalization

approach, Thompson determined that the pre-take value of the property was $160,000. (Thompson

Appraisal 51–52, Dkt. No. 9-4.) Using paired sales involving natural gas pipeline easements and

comparable sales, Thompson determined that the post-take value of the property is $128,000. (Id. at

56–67.) Consequently, the value for the permanent taking (0.76 acres) is $32,000. Thompson

further determined just compensation for the temporary easement (1.13 acres) to be $4,520, which

is the rental value of the land subject to the easement for a five-year term. (Id. at 67–68.)

Therefore, the total compensation determined by Thompson is $36,520.

D. MVP Parcel No. VA-GI-200.024

         This property is a single parcel containing five acres and is improved by a duplex apartment

building. The existing use as a rental property is its highest and best use. MVP is taking a

temporary access easement of 0.29 acres, which runs along an existing access easement used by the

adjoining property owner. Schweitzer determined just compensation to be $950, which is the rental




                                                  6
value of the land subject to the easement for a five-year term. (Schweitzer Appraisal 63–64, Dkt.

No. 9-3.)

E. Briarwood’s Response

       Briarwood’s response to MVP’s motion for summary judgment was untimely under the

court’s scheduling order and the local rules of this judicial district. MVP moved to strike

Briarwood’s response, and this court issued an order to show cause why the response should not be

stricken. (See Dkt. Nos. 17, 18.) The court need not resolve this issue, however, because even if

the response is considered, Briarwood has failed to create a genuine issue of material fact on the

issue of just compensation.

       Briarwood argues that the owners of the land, Shannon Lucas and Nathan Deplazes2, can

testify about the amount paid for the property and why it was purchased, the rental value of the

property, the intended use of the property, and the impact of the easement on the property.

Briarwood does not cite to any admissible evidence in the record, however, which is required to

defeat a summary-judgment motion. See Fed. R. Civ. P. 56(c)(1)(A) (stating that a party “asserting

that a fact cannot be or is genuinely disputed must support the assertion by . . . citing to particular

parts of materials in the record, including depositions, documents, electronically-stored information,

affidavits or declarations, stipulations . . ., admissions, interrogatory answers, or other materials”).

The only disclosures regarding the testimony of Lucas and Deplazes are in Briarwood’s

interrogatory answers, which state that their testimony will “include details regarding the planned

multi-family development and Briarwood’s plans for the Briarwood Property, as well as expenses

and fees incurred in connection with the development and this cause of action.” (Dkt. No. 9-5 at

10.) Lucas and Deplazes were not disclosed as witnesses who would testify about the before and


       2
            The court assumes they are members of the property owner, Briarwood Development, LLC.



                                                       7
after value of the property. Absent any indication that these witnesses will testify about market

value, there is no basis to find that there is a genuine issue of material fact on the before and after

value of Briarwood’s property.

                                          III. CONCLUSION

       For the foregoing reasons, MVP’s motion for summary judgment (Dkt. No. 8) is

GRANTED, MVP’s motion in limine (Dkt. No. 11) is DISMISSED as moot, and MVP’s motion to

strike (Dkt. No. 17) is DISMISSED as moot. The court will issue separate orders vesting title to

easements on MVP Parcel Nos. VA-GI-200.015 and VA-GI-200.024.

       Entered: December 2, 2019.




                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  8
